WALLACE, Circuit Judge.
The question in this case is whether merchandise, imported while the tariff act of March 3, 1883, was *52in force, and consisting of glass disks of various colors and sizes, colored and cut in imitation of precious stones, and unset, should have been classified under the provision of that act imposing a duty of 45 per cent, ad valorem upon “articles of glass, cut, engraved, painted, colored,” etc., or under the provision imposing a duty of 10 per cent, ad valorem upon “compositions of glass or paste, when not set.” The testimony shows that such articles are sold as imitation jewelry, and are used as ornaments in the place of real gems. We think the term “compositions of glass or paste” is reasonably intelligible, without resorting to extraneous sources to ascertain its meaning. The association naturally suggests kindred compositions, such as may be either of glass in the nature of paste, or paste in the nature of glass; and the only articles which, according to the testimony, seem to fit that description, are the imitation gems of glass, commonly known as “paste.” Some additional light, however, is found upon the meaning of congress in the next succeeding tariff act (October 1, 1890), in which, in lieu of the provision for a duty of 10 per centum ad valorem upon “compositions of glass or paste, when not set,” a like' duty is imposed upon “imitations of precious stones composed of paste or glass, not exceeding one inch in dimensions, not set.” As the importations are more specifically described by the provision imposing the 10 per centum duty than by the other, it is the one under which they should have been classified. The decision of the circuit court, reversing that of the board of general appraisers, is affirmed.